I am unable to agree with so much of the court's opinion as allows to the executor commissions on the gross amount of debts due by the legatees to the testator. The executor collected no part thereof, but merely made a charge. He could recover not the full amount of the debt, but only the amount thereof less the legacy. His commissions should have been on the net amount distributable to the legatees, and not on the face value of uncollectible promissory notes.
I concur in the other views stated in the opinion.